         Case 4:20-cr-00033-BMM Document 2 Filed 06/04/20 Page 1 of 2



JEFFREY K. STARNES
                                                                     FILED
Assistant U.S. Attorney                                                 JUN Oti 2020
U.S. Attorney's Office
                                                                     Clerk, U.S District Court
P.O. Box 3447                                                           District Of Montana
                                                                            Great Falls
Great Falls, MT 59403
119 First Ave S., Suite 300
Great Falls, MT 59401
Phone:      (406) 761- 7715
Fax:        (406) 453-9973
E-mail:     Jeff.Starnes@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 CR 20-33 -GF-Bffiff'\

              Plaintiff,                   INDICTMENT

       vs.                                AIMING A LASER POINTER AT AN
                                          AIRCRAFT
 BRIAN JOHN LOVEN                         Title 18 U.S.C. § 39A
                                          (Penalty: 5 years imprisonment, $250,000
                                          fine, and three years supervised release)
             Defendant.


THE GRAND JURY CHARGES:

      That on or about March 3, 2020, at or near Great Falls, within Cascade

County, in the State and District of Montana, the defendant, BRIAN JOHN

LOVEN, knowingly aimed the beam of a laser pointer at, and in the flight path of,
        Case 4:20-cr-00033-BMM Document 2 Filed 06/04/20 Page 2 of 2



SkyWest Flight# 3566, an aircraft in the special aircraft jurisdiction of the United

States, in violation of 18 U.S.C. § 39A.

      A TRUE BILL.                      Foreperson signature redacted. Original document
                                        filed under seal.




KURT G. ALME                     ----
United States Attorney
                     ······ . . . 7 '
                      / ' / { __ . .
                     < I
                     • ,

JOSE
Criminal C ief Assistant U.S. Attorney




                                                           Cr;m, Summons ✓
                                                          Worranti
                                                          Beil,  ·----



                                                          ~ , ,C(- C\<\me!\\-        ~
                                                           7 ·C\-;)C:i,;)O c.:::;,   \Oo.rn
                                           2             3uo.se 3di\~~
